53 Wash. 2d 830 (1959)
335 P.2d 819
PATRICIA I. BIRNEL, Appellant,
v.
THE TOWN OF FIRCREST, Respondent.[1]
No. 34857.
The Supreme Court of Washington, En Banc.
February 26, 1959.
McMicken, Rupp & Schweppe, Mary Ellen Krug, and Fredric C. Tausend, for appellant.
Crippen & Flynn, for respondent.
PER CURIAM:
Plaintiff commenced this action to have ordinance No. 323 of the town of Fircrest declared unconstitutional and to enjoin the town from adding to the city water supply
"... a source of fluoridation approved by the State Department of Health ... under the rules and regulations of the State Board of Health, such addition to be administered in a manner approved by the State Department of Health."
A demurrer was sustained to plaintiff's amended complaint; she elected not to plead further and now appeals from a judgment dismissing her action with prejudice.
The judgment is affirmed on the authority of Kaul v. Chehalis, 45 Wn. (2d) 616, 277 P. (2d) 352 (1954).
It is so ordered.
HILL, DONWORTH, and FOSTER, JJ. (dissenting)
We dissent for all of the reasons urged in the three dissents in Kaul v. Chehalis (1954), 45 Wn. (2d) 616, 277 P. (2d) 352.
NOTES
[1]  Reported in 335 P. (2d) 819.